Exhibit 10.11

 

EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT (the “Agreement”) is made as of the 31st day of
January 2011, by and between Albany Molecular Research, Inc., a Delaware
corporation (the “Company”), and Lori M Henderson (the “Executive”).

 

WHEREAS, the Executive is a key employee of the Company;

 

WHEREAS, the parties hereto desire to assure that the Executive’s knowledge and
familiarity with the business of the Company will continue to be available to
the Company after the date hereof; and

 

 

NOW, THEREFORE, in consideration of the mutual promises and covenants herein
contained, the parties agree as follows:

 

1. Employment. Subject to the provisions of this Agreement, the Company hereby
employs the Executive and the Executive accepts such employment upon the terms
and conditions hereinafter set forth.

 

2. Term of Employment. The term of the Executive’s employment pursuant to this
Agreement shall commence on and as of the date hereof (the “Effective Date”) and
shall remain in effect for a period of two (2) years from the Effective Date
(the “Term”). The Term shall be renewed automatically for periods of two (2)
years (each a “Renewal Term”) commencing at the second anniversary of the
Effective Date and on each subsequent second anniversary thereafter, unless
notice that this Agreement will not be extended is given by either the Executive
or the Company not less than one-hundred (180) days prior to the expiration of
the Term (as extended by any Renewal Term). The period during which the
Executive serves as an employee of the Company in accordance with and subject to
the provisions of this Agreement is referred to in this Agreement as the “Term
of Employment.”

 

3. Capacity.

 

(a) Duties. During the Term of Employment, the Executive shall report directly
to the Chairman, President and Chief Executive Officer and (i) shall serve as an
Executive of the Company with the title Vice President, General Counsel and
Secretary (ii) shall perform such duties and responsibilities as may be
reasonably determined by the Chairman, President, and Chief Executive Officer,
consistent with the Executive’s title and position, duties and responsibilities
as an employee of the Company as of the Effective Date; provided that such
duties and responsibilities shall be within the general area of the Executive’s
experience and skills, and (iii) shall render all services incident to the
foregoing.

 

(b) Extent of Service. The Executive agrees to diligently serve the interests of
the Company and shall devote substantially all of her working time, attention,
skill and energies to the advancement of the interests of the Company and its
subsidiaries and affiliates and the performance of her duties and
responsibilities hereunder; provided that nothing in this Agreement shall be
construed as preventing the Executive from (i) investing the Executive’s assets
in any entity in a manner not prohibited by Section 7 and in such form or manner
as shall not require any material activities on the Executive’s part in
connection with the operations or affairs of the entities in which such
investments are made, or (ii) engaging in religious, charitable or other
community or non-profit activities that do not impair the Executive’s ability to
fulfill the Executive’s duties and responsibilities under this Agreement.

 

 

 

4. Compensation.

 

(a) Salary. During the Term of Employment, the Company shall pay the Executive a
salary (the “Base Salary”) at an annual rate as shall be determined from time to
time by the Chairman, President and Chief Executive Officer or other appropriate
person of the Company consistent with the general policies and practices of the
company; provided, however, that in no event shall such rate per annum be less
than $300,000. Such salary shall be subject to withholding under applicable law
and shall be payable in periodic installments in accordance with the Company’s
usual practice for its senior executives, as in effect from time to time.

 

(b) Bonus. Annually, the Company shall review the performance of the Company and
of the Executive during the prior year, and the Company may provide the
Executive with additional compensation as a bonus in accordance with any bonus
plan then in effect from time to time for senior executives of the Company. Any
such bonus plan shall have such terms as may be established in the sole
discretion of the Board of Directors of the Company or the Compensation
Committee of the Board of Directors.

 

5. Benefits.

 

(a) Regular Benefits. During the Term of Employment, the Executive shall be
entitled to participate in any and all medical, dental, pension and life
insurance plans, disability income plans and other employee benefit plans as in
effect from time to time for senior executives of the Company. Such
participation shall be subject to (i) the terms of the applicable plan
documents, (ii) generally applicable policies of the Company and (iii) the
discretion of the Board of Directors of the Company or the administrative or
other committee provided for in, or contemplated by, such plan. Compliance with
this Section 5(a) shall in no way create or be deemed to create any obligation,
express or implied, on the part of the Company or any subsidiary or affiliate of
the Company with respect to the continuation of any benefit or other plan or
arrangement maintained as of or prior to the Effective Date or the creation and
maintenance of any particular benefit or other plan or arrangement at any time
after the Effective Date.

 

(b) Reimbursement of Expenses. The Company shall promptly reimburse the
Executive for all reasonable business expenses incurred by the Executive during
the Term of Employment in accordance with the Company’s practices for employees
of the Company, as in effect from time to time.

 

 

 

(c) Vacation. During the Term of Employment, the Executive shall receive at
least four (4) weeks paid vacation annually or such greater amount as is in
accordance with the Company’s practices for senior executives of the Company, as
in effect from time to time.

 

(d) Equity Grant. Following approval by the Company’s Board of Directors or any
duly appointed committee thereof, the Company shall award an equity grant of
10,000 shares of Restricted Stock and 80,000 Non-Qualified Stock Options at a
price equal to the fair market value on the date of grant (the “New Hire
Grant”). Such New Hire Grant shall be subject to a vesting schedule whereby 25%
of the award will vest after completion of 12 full months of service and an
additional 25% will vest on each subsequent anniversary of the date of
employment, subject to the terms and conditions of the 2008 Stock Option and
Incentive Plan of the Company.

 

6. Termination of Employment. Notwithstanding the provisions of Section 2, the
Executive’s employment under this Agreement shall terminate under the following
circumstances set forth in this Section 6.

 

For purposes of this Agreement, “Date of Termination” means (i) if the
Executive’s employment is terminated by her death as provided in Section 6(c),
the date of death; (ii) if the Executive’s employment is terminated due to her
permanent disability as provided in Section 6(c), the date on which notice of
termination is given; (iii) if the Executive’s employment is terminated under
Section 6(e), sixty (60) days after the date on which notice of termination is
given; and (iv) if the Executive’s employment is terminated under Section 6(f),
the date on which the applicable cure period expires.

 

(a) Mutual Consent. The Executive’s employment under this Agreement may be
terminated at any time by the mutual consent of the Executive and the Company on
such terms as both parties shall mutually agree.

 

(b) Termination by the Company for Cause. The Executive’s employment under this
Agreement may be terminated by the Company for “Cause” at any time upon written
notice to the Executive without further liability on the part of the Company.
For purposes of this Agreement, a termination shall be for “Cause” if:

 

(i) the Executive shall commit an act of fraud, embezzlement, misappropriation
or breach of fiduciary duty against the Company or any of its subsidiaries or
affiliates or shall be convicted by a court of competent jurisdiction or shall
plead guilty or nolo contendere to any felony or any crime involving moral
turpitude;

 

(ii) the Executive shall commit a material breach of any of the covenants, terms
or provisions of Section 7 or 8 hereof which breach has not been cured within
fifteen (15) days after delivery to the Executive by the Company of written
notice thereof;

 

(iii) the Executive shall commit a material breach of any of the covenants,
terms or provisions hereof (other than pursuant to Section 7 or 8 hereof) which
breach has not been remedied within thirty (30) days after delivery to the
Executive by the Company of written notice thereof; or

 

 

 

(iv) the Executive shall have disobeyed reasonable written instructions from the
Chairman, President and Chief Executive Officer, or other appropriate governing
committee which are consistent with the terms and conditions of this Agreement
or shall have deliberately, willfully, substantially and continuously failed to
perform the Executive’s duties hereunder, after written notice and under
circumstances effectively constituting a voluntary resignation of the
Executive’s position with the Company.

 

Upon termination for Cause as provided in this Section 6(b), all obligations of
the Company under this Agreement shall thereupon immediately terminate other
than any obligations with respect to (A) earned but unpaid Base Salary and (B)
the continued rights of the executive to receive payments due under the
Technology Development Incentive Plan, and (C) the Company shall have any and
all rights and remedies under this Agreement and applicable law.

 

(c) Death; Disability. The Executive’s employment under this Agreement may be
terminated by the Company upon the earlier of death or permanent disability (as
defined below) of the Executive continuing for a period of one hundred eighty
(180) days. Upon any such termination of the Executive’s employment, all
obligations of the Company under this Agreement shall thereupon immediately
terminate other than any obligations with respect to (i) earned but unpaid
salary through the Date of Termination, (ii) bonus payments with respect to the
calendar year within which such termination occurred on the basis of and to the
extent contemplated in any bonus plan then in effect with respect to senior
executive officers of the Company, pro-rated on the basis of the number of days
of the Executive’s actual employment hereunder during such calendar year through
the Date of Termination, and (iii) in the case of permanent disability,
continuation at the Company’s expense of health insurance benefits (medical and
dental) until the first anniversary of the Date of Termination to the extent
permitted under the Company’s group health insurance policy. As used herein, the
term “permanent disability” or “permanently disabled” means the inability of the
Executive, by reason of injury, illness or other similar cause, to perform a
major part of her duties and responsibilities in connection with the conduct of
the business and affairs of the Company. The Company shall provide written
notice to the Executive of the termination of her employment hereunder due to
permanent disability. The provisions of the Technology Development Incentive
Plan shall apply to matters related to any technical incentive compensation
being received at the time of disability or death of the Executive.

 

(d) Voluntary Termination by the Executive. At any time during the Term of
Employment, the Executive may terminate her employment under this Agreement upon
sixty (60) days’ prior written notice to the Company. Upon termination by the
Executive as provided in this Section 6(d), all obligations of the Company under
this Agreement shall thereupon immediately terminate other than any obligations
with respect to earned but unpaid Base Salary and any payments of technology
incentive compensation under the Technology Development Incentive Plan.

 

(e) Termination by the Company Without Cause. The Executive’s employment under
this Agreement may be terminated by the Company at any time without “Cause” (as
defined in Section 6(b)) by the Company upon sixty (60) days’ prior written
notice to the Executive. Any termination by the Company of the Executive’s
employment under this Agreement which does not constitute a termination for
Cause under Section 6(b) and is not a termination on account of death or
disability under Section 6(c) shall be deemed a termination without Cause. Upon
any such termination of the Executive’s employment, all obligations of the
Company under this Agreement shall thereupon immediately terminate other than
any obligations with respect to earned but unpaid Base Salary and bonus under
Section 4. In addition, subject to the Executive signing a general release of
claims in a form and manner satisfactory to the Company and the lapse of any
statutory revocation period, the Company shall (i) continue to pay the Executive
her Base Salary at the rate then in effect pursuant to Section 4(a) for a period
of twelve (12) months from the Date of Termination; (ii) shall pay to the
Executive in monthly installments over the next year, an amount equal to the
Executive’s cash bonus, if any, received in respect of the immediately preceding
year pursuant to Section 4(b) beginning with the first payroll date that begins
thirty (30) days after the Date of Termination; (iii) shall pay 100% of the
costs to provide up to twelve (12) months of outplacement support services at a
level appropriate for the Executive’s title and responsibility; (iv) shall
provide the Executive with health and dental insurance continuation at a level
consistent with the level and type the Executive had in place at the time of
termination for a period of twelve (12) months from the Date of Termination and
(v) on or prior to the Date of Termination, Executive will become fully vested
in any unvested shares or options granted as part of the New Hire Grant.
Termination of the Executive without Cause shall not impact the eligibility of
the Executive to receive technology incentive compensation payments due under
the provisions of the Technology Development Incentive Plan.

 

 

 

(f) Termination by the Executive upon Company Breach. The Executive shall have
the right to terminate her employment hereunder upon written notice to the
Company in the event of (i) a material diminution in the nature or scope of the
powers, duties or responsibilities of the Executive or (ii) a breach by the
Company of any of its material obligations hereunder, (iii) the relocation of
the offices at which the Executive is principally employed as of the date of
this Agreement to a location more than fifty (50) miles from such offices, which
relocation is not approved by the Executive, in each case after the Executive
has given written notice to the Company specifying such default by the Company,
within sixty (60) days of the occurrence of the default, and giving the Company
a reasonable time, not less than thirty (30) days, to conform its performance to
its obligations hereunder. Upon any such termination of the Executive’s
employment, all obligations of the Company under this Agreement shall thereupon
immediately terminate other than any obligations with respect to earned but
unpaid Base Salary and bonus under Section 4. In addition, subject to the
Executive signing a general release of claims in a form and manner satisfactory
to the Company and the lapse of any statutory revocation period, the Company
shall (i) continue to pay the Executive her Base Salary at the rate then in
effect pursuant to Section 4(a) for a period of twelve (12) months from the Date
of Termination; (ii) shall pay to the Executive in monthly installments over the
next year, an amount equal to the Executive’s cash bonus, if any, received in
respect of the immediately preceding year pursuant to Section 4(b) beginning
with the first payroll date that begins thirty (30) days after the Date of
Termination; (iii) shall pay 100% of the costs to provide up to twelve (12)
months of outplacement support services at a level appropriate for the
Executive’s title and responsibility; (iv) shall provide the Executive with
health and dental insurance continuation at a level consistent with the level
and type the Executive had in place at the time of termination for a period of
twelve (12) months from the Date of Termination and (v) on or prior to the Date
of Termination, Executive will become fully vested in any unvested shares or
options granted as part of the New Hire Grant. Termination of the Executive upon
Company breach shall not impact the eligibility of the executive to receive
technology incentive compensation payments due under the provisions of the
Technology Development Incentive Plan.

 

 

 

(g) Termination Pursuant to a Change of Control. If there is a Change of
Control, as defined below, during the Term of Employment, the provisions of this
Section 6(g) shall apply and shall continue to apply throughout the remainder of
the Term (as extended by any Renewal Term). Upon a Change in Control, the
Executive will become fully vested in any outstanding stock options, Restricted
Stock or other stock grants awarded and become fully vested in all Company
contributions made to the executive’s 401(k), Profit Sharing or other retirement
account (s).

 

If, within two (2) years following a Change of Control, the Executive’s
employment is terminated by the Company without Cause (in accordance with
Section 6(e) above) or by the Executive for “Good Reason” (as defined in Section
6(g)(ii) below), in lieu of any severance and other benefits payable under
Section 5(e) or Section 5(f), subject to the Executive signing a general release
of claims in a form and manner satisfactory to the Company and the lapse of any
statutory revocation period, the Company shall pay to the Executive (or the
Executive’s estate, if applicable) a lump sum amount equal to one (1) times the
sum of (x) the Executive’s Base Salary at the rate then in effect pursuant to
Section 4(a), plus (y) an amount equal to the Executive’s cash bonus, if any,
received in respect of the immediately preceding year pursuant to Section 4(b)
within thirty (30) days of the Date of Termination. The Company shall also pay
100% of the costs to provide up to twelve (12) months of outplacement support
services at a level appropriate for the Executive’s title and responsibility and
provide the Executive with health and dental insurance continuation at a level
consistent with the level and type the Executive had in place at the time of
termination for a period of twelve (12) months from the Date of Termination.
Termination upon Change of Control shall not impact the eligibility of the
Executive to receive technology incentive compensation payments due under the
provisions of the Technology Development Incentive Plan.

 

(i) “Change of Control” shall mean the occurrence of any one of the following
events:

 

(A) any “person” as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Act”) (other than the Company,
any of its subsidiaries, or any trustee, fiduciary or other person or entity
holding securities under any employee benefit plan or trust of the Company or
any of its subsidiaries and other than Thomas E. D’Ambra, Ph.D.), together with
all “affiliates” and “associates” (as such terms are defined in Rule 12b-2 under
the Act) of such person, shall become the “beneficial owner” (as such term is
defined in Rule 13d-3 under the Act), directly or indirectly, of securities of
the Company representing twenty-five percent (25%) or more of the combined
voting power of the Company’s then outstanding securities having the right to
vote in an election of the Company’s Board of Directors (“Voting Securities”)
(in such case other than as a result of an acquisition of securities directly
from the Company);

 

 

 

(B) persons who, as of the Effective Date, constitute the Company’s Board of
Directors (the “Incumbent Directors”) cease for any reason, including, without
limitation, as a result of a tender offer, proxy contest, merger or similar
transaction, to constitute at least a majority of the Board; provided that any
person becoming a director of the Company subsequent to the Effective Date shall
be considered an Incumbent Director if such person’s election was approved by or
such person was nominated for election by either (1) a vote of at least a
majority of the Incumbent Directors or (2) a vote of at least a majority of the
Incumbent Directors who are members of a nominating committee comprised, in the
majority, of Incumbent Directors; but provided further that any such person
whose initial assumption of office is in connection with an actual or threatened
election contest relating to the election of members of the Board of Directors
or other actual or threatened solicitation of proxies or consents by or on
behalf of a person other than the Board, including by reason of agreement
intended to avoid or settle any such actual or threatened contest or
solicitation, shall not be considered an Incumbent Director; or

 

(C) the stockholders of the Company shall approve (1) any consolidation or
merger of the Company where the stockholders of the Company, immediately prior
to the consolidation or merger, would not, immediately after the consolidation
or merger, beneficially own (as such term is defined in Rule 13d-3 under the
Act), directly or indirectly, shares representing in the aggregate more than
fifty percent (50%) of the voting shares of the corporation issuing cash or
securities in the consolidation or merger (or of its ultimate parent
corporation, if any), (2) any sale, lease, exchange or other transfer (in one
transaction or a series of transactions contemplated or arranged by any party as
a single plan) of all or substantially all of the assets of the Company or (3)
any plan or proposal for the liquidation or dissolution of the Company.

 

Notwithstanding the foregoing, a “Change of Control” shall not be deemed to have
occurred for purposes of the foregoing clause (A) solely as the result of an
acquisition of securities by the Company which, by reducing the number of shares
of Voting Securities outstanding, increases the proportionate number of shares
of Voting Securities beneficially owned by any person to twenty-five percent
(25%) or more of the combined voting power of all then outstanding Voting
Securities; provided, however, that if any person referred to in this sentence
shall thereafter become the beneficial owner of any additional shares of Voting
Securities (other than pursuant to a stock split, stock dividend, or similar
transaction or as a result of an acquisition of securities directly from the
Company), then a “Change of Control” shall be deemed to have occurred for
purposes of the foregoing clause (A).

 

(ii) “Good Reason” shall mean the occurrence of any of the following:

 

(A) a material or diminution in the nature or scope of the powers, functions,
titles, duties or responsibilities of the Executive that is adverse to the
Executive;

 

(B) a breach by the Company of any of its material obligations hereunder; or

 

(C) the relocation of the offices at which the Executive is principally employed
as of the Change of Control to a location more than fifty (50) miles from such
offices, which relocation is not approved by the Executive.

 

 

 

The Executive shall provide the Company with reasonable notice and an
opportunity to cure any of the events listed in this Section 6(g)(ii) within
sixty (60) days of the occurrence of the event and shall not be entitled to
compensation pursuant to this Section 6(g) unless the Company fails to cure
within a reasonable period of not less than thirty (30) days.

 

(iii) Section 280G. It is the intention of the Executive and of the Company that
no payments by the Company to or for the benefit of the Executive under this
Agreement or any other agreement or plan, if any, pursuant to which the
Executive is entitled to receive payments or benefits shall be nondeductible to
the Company by reason of the operation of Section 280G of the Code relating to
parachute payments or any like statutory or regulatory provision. Accordingly,
and notwithstanding any other provision of this Agreement or any such agreement
or plan, if by reason of the operation of said Section 280G or any like
statutory or regulatory provision, any such payments exceed the amount which can
be deducted by the Company, such payments shall be reduced to the maximum amount
which can be deducted by the Company. To the extent that payments exceeding such
maximum deductible amount have been made to or for the benefit of the Executive,
such excess payments shall be refunded to the Company with interest thereon at
the applicable Federal rate determined under Section 1274(d) of the Code,
compounded annually, or at such other rate as may be required in order that no
such payments shall be nondeductible to the Company by reason of the operation
of said Section 280G or any like statutory or regulatory provision. To the
extent that there is more than one method of reducing the payments to bring them
within the limitations of said Section 280G or any like statutory or regulatory
provision, the Executive shall determine which method shall be followed;
provided that if the Executive fails to make such determination within
forty-five (45) days after the Company has given notice of the need for such
reduction, the Company may determine the method of such reduction in its sole
discretion.

 

(h) No Mitigation. Without regard to the reason for the termination of the
Executive’s employment hereunder, the Executive shall be under no obligation to
mitigate damages with respect to such termination under any circumstances and in
the event the Executive is employed or receives income from any other source,
there shall be no offset against the amounts due from the Company hereunder.

 

(i) Section 409A.

 

(i) Anything in this Agreement to the contrary notwithstanding, if at the time
of the Executive’s separation from service within the meaning of Section 409A of
the Code, the Company determines that the Executive is a “specified employee”
within the meaning of Section 409A(a)(2)(B)(i) of the Code, then to the extent
any payment or benefit that the Executive becomes entitled to under this
Agreement would be considered deferred compensation subject to the 20 percent
additional tax imposed pursuant to Section 409A(a) of the Code as a result of
the application of Section 409A(a)(2)(B)(i) of the Code, such payment shall not
be payable and such benefit shall not be provided until the date that is the
earlier of (A) six months and one day after the Executive’s separation from
service, or (B) the Executive’s death. If any such delayed cash payment is
otherwise payable on an installment basis, the first payment shall include a
catch-up payment covering amounts that would otherwise have been paid during the
six-month period but for the application of this provision, and the balance of
the installments shall be payable in accordance with their original schedule.
Any such delayed cash payment shall earn interest at an annual rate equal to the
prime rate reported by The Wall Street Journal as of the date of separation from
service, from such date of separation from service until the payment.

 

 

(ii) The parties intend that this Agreement will be administered in accordance
with Section 409A of the Code. To the extent that any provision of this
Agreement is ambiguous as to its compliance with Section 409A of the Code, the
provision shall be read in such a manner so that all payments hereunder comply
with Section 409A of the Code. The parties agree that this Agreement may be
amended, as reasonably requested by either party, and as may be necessary to
fully comply with Section 409A of the Code and all related rules and regulations
in order to preserve the payments and benefits provided hereunder without
additional cost to either party.

 

(iii) The determination of whether and when a separation from service has
occurred shall be made in accordance with the presumptions set forth in Treasury
Regulation Section 1.409A-1(h).

 

(iv) The Company makes no representation or warranty and shall have no liability
to the Executive or any other person if any provisions of this Agreement are
determined to constitute deferred compensation subject to Section 409A of the
Code but do not satisfy an exemption from, or the conditions of, such Section.

 

7. Non-Competition and No Solicitation.

 

(a) Because the Executive’s services to the Company are special and because the
Executive has access to the Company’s confidential information, during the Term
of Employment and for a period of twelve (12) months following the termination,
the Employee shall not, without the express written consent of the Company,
directly or indirectly, engage, participate, invest in, be employed by or
assist, whether as owner, part-owner, shareholder, partner, director, officer,
trustee, employee, agent or consultant, or in any other capacity, any Person (as
hereinafter defined) other than the Company and its affiliates in the Designated
Industry (as hereinafter defined); provided, however, that nothing herein shall
be construed as preventing the Employee from making passive investments in a
Person in the Designated Industry if the securities of such Person are publicly
traded and such investment constitutes less than one percent (1%) of the
outstanding shares of capital stock or comparable equity interests of such
Person.

 

(b) For purposes of this Agreement, the following terms have the following
meanings:

 

“Person” means an individual, a corporation, an association, a partnership, a
limited liability company, an estate, a trust and any other entity or
organization; and

 

 

 

“Designated Industry” means the business of providing chemistry research and
development services to pharmaceutical and biotechnology companies involved in
drug development and discovery and any and all activities related thereto,
including, without limitation, medicinal chemistry, chemical development,
biocatalysis, analytical chemistry services and small-scale manufacturing and
any other business conducted by the Company during the Employee’s employment
with the Company.

 

(c) For a period of twelve (12) months following the termination of this
Agreement for any reason, the Executive shall not, directly or indirectly, alone
or as a member of any partnership or limited liability company or entity, or as
an officer, director, shareholder, or employee of any corporation or entity (a)
solicit or otherwise encourage any employee or independent contractor of the
Company to terminate his/her relationship with the Company, or (b) recruit, hire
or solicit for employment or for engagement as an independent contractor, any
person who is or was employed by the Company at any time during the Executive’s
employment with the Company. This paragraph shall not apply to persons whose
employment and/or retention with the Company has been terminated for a period of
twenty-four (24) months or longer.

 

8. Confidentiality. In the course of performing services hereunder and
otherwise, the Employee has had, and it is anticipated that the Employee will
from time to time have, access to confidential records, data, customer lists,
trade secrets, technology and similar confidential information owned or used in
the course of business by the Company and its subsidiaries and affiliates (the
“Confidential Information”). The Executive agrees (i) to hold the Confidential
Information in strict confidence, (ii) not to disclose the Confidential
Information to any Person (other than in the regular business of the Company),
and (iii) not to use, directly or indirectly, any of the Confidential
Information for any competitive or commercial purpose; provided, however, that
the limitations set forth above shall not apply to any Confidential Information
which (A) is then generally known to the public, (B) became or becomes generally
known to the public through no fault of the Executive, or (C) is disclosed in
accordance with an order of a court of competent jurisdiction or applicable law.
Upon termination of the Executive’s employment with the Company, all data,
memoranda, customer lists, notes, programs and other papers and items, and
reproductions thereof relating to the foregoing matters in the Executive’s
possession or control, shall be returned to the Company and remain in its
possession. This Section 8 shall survive the termination of this Agreement for
any reason.

 

9. Conflicting Agreements. The Executive hereby represents and warrants that the
execution of this Agreement and the performance of her obligations hereunder
will not breach or be in conflict with any other agreement to which she is a
party or is bound, and that she is not now subject to any covenants which would
affect the performance of her obligations hereunder. As of the Effective Date,
the Executive is not performing any other duties for, and is not a party to any
similar agreement with, any Person competing with the Company or any of its
affiliates.

 

10. Severability. In case any of the provisions contained in this Agreement
shall for any reason be held to be invalid, illegal or unenforceable in any
respect, any such invalidity, illegality or unenforceability shall not affect
any other provision of this Agreement, but this Agreement shall be construed as
if such invalid, illegal or unenforceable provision had been limited or modified
(consistent with its general intent) to the extent necessary to make it valid,
legal and enforceable, or if it shall not be possible to so limit or modify such
invalid, illegal or unenforceable provision or part of a provision, this
Agreement shall be construed as if such invalid, illegal or unenforceable
provision or part of a provision had never been contained in this Agreement.

 

 

 

11. Litigation and Regulatory Cooperation. During and after the Executive’s
employment, the Executive shall cooperate fully with the Company in the defense
or prosecution of any claims or actions now in existence or which may be brought
in the future against or on behalf of the Company which relate to events or
occurrences that transpired while the Executive was employed by the Company. The
Executive’s full cooperation in connection with such claims or actions shall
include, but not be limited to, being available to meet with counsel to prepare
for discovery or trial and to act as a witness on behalf of the Company at
mutually convenient times. During and after the Executive’s employment, the
Executive also shall cooperate fully with the Company in connection with any
investigation or review of any federal, state or local regulatory authority as
any such investigation or review relates to events or occurrences that
transpired while the Executive was employed by the Company. The Company shall
reimburse the Executive for any reasonable out-of-pocket expenses incurred in
connection with the Executive’s performance of obligations pursuant to this
Section 11. This Section 11 shall survive the termination of this Agreement for
any reason.

 

12. Arbitration of Disputes. Any dispute or controversy arising under or in
connection with this Agreement shall be settled exclusively by arbitration in
Albany, New York, in accordance with the rules of the American Arbitration
Association then in effect. Judgment may be entered in any court having
jurisdiction. In the event that the Company terminates the Executive’s
employment for cause under Section 6(b) and the Executive contends that cause
did not exist, then the Company’s only obligation shall be to submit such claim
to arbitration and the only issue before the arbitrator will be whether the
Executive was in fact terminated for cause. If the arbitrator determines that
the Executive was not terminated for cause by the Company, then the only
remedies that the arbitrator may award are (i) payment of amounts which would
have been payable if the Executive’s employment had been terminated under
Section 6(e), (ii) the costs of arbitration, (iii) the Executive’s attorneys’
fees, and (iv) all rights and benefits granted or in effect with respect to the
Executive under the Company’s stock option plans and agreements with the
Executive pursuant thereto, with the vesting and exercise of any stock options
and the forfeit ability of any stock-based grants held by the Executive to be
governed by the terms of such plans and the related agreements between the
Executive and the Company. If the arbitrator finds that the Executive’s
employment was terminated for cause, the arbitrator will be without authority to
award the Executive anything, and the parties will each be responsible for their
own attorneys’ fees, and they will divide the costs of arbitration equally.
Furthermore, should a dispute occur concerning the Executive’s mental or
physical capacity as described in Section 6(c), a doctor selected by the
Executive and a doctor selected by the Company shall be entitled to examine the
Executive. If the opinion of the Company’s doctor and the Executive’s doctor
conflict, the Company’s doctor and the Executive’s doctor shall together agree
upon a third doctor, whose opinion shall be binding. This Section 12 shall
survive the termination of this Agreement for any reason.

 

13. Specific Performance. Notwithstanding Section 12 hereof, it is specifically
understood and agreed that any breach of the provisions of this Agreement,
including, without limitation, Sections 7 and 8 hereof, by the Executive is
likely to result in irreparable injury to the Company and its subsidiaries and
affiliates, that the remedy at law alone will be inadequate remedy for such
breach and that, in addition to any other remedy it may have, the Company shall
be entitled to enforce the specific performance of this Agreement by the
Executive and to seek both temporary and permanent injunctive relief (to the
extent permitted by law), without the necessity of proving actual damages. To
the extent that any court action is permitted consistent with or to enforce
Section 7 or 8 of this Agreement, the parties hereby agree to the sole and
exclusive jurisdiction of the Supreme Court of the State of New York (Albany
County) and the United States District Court for the Northern District of New
York (City of Albany). Accordingly, with respect to any such court action, the
Executive (i) submits to the personal jurisdiction of such courts, (ii) consents
to service of process, and (iii) waives any other requirement (whether imposed
by statute, rule of court or otherwise) with respect to personal jurisdiction or
service of process.

 

 

 

14. Notices. All notices, requests, demands and other communications hereunder
shall be in writing and shall be deemed to have been duly given (i) when
delivered by hand, (ii) when transmitted by facsimile and receipt is
acknowledged, or (iii) if mailed by certified or registered mail with postage
prepaid, on the third business day after the date on which it is so mailed:

 

To the Company:

 

Albany Molecular Research, Inc.
21 Corporate Circle
Albany, New York 12203-5154
Facsimile: (518) 867-4375
Attention: Board of Directors

 

To the Executive, to the address on file with the Company.

 

or to such other address of which any party may notify the other parties as
provided above. Notices shall be effective as of the date of such delivery or
mailing.

 

15. Amendment; Waiver. This Agreement shall not be amended, modified or
discharged in whole or in part except by an Agreement in writing signed by both
of the parties hereto. The failure of either of the parties to require the
performance of a term or obligation or to exercise any right under this
Agreement or the waiver of any breach hereunder shall not prevent subsequent
enforcement of such term or obligation or exercise of such right or the
enforcement at any time of any other right hereunder or be deemed a waiver of
any subsequent breach of the provision so breached, or of any other breach
hereunder.

 

16. Successors and Assigns. This Agreement shall inure to the benefit of
successors of the Company by way of merger, consolidation or transfer of all or
substantially all of the assets of the Company, and may not be assigned by the
Executive. The Company shall require any successor (whether direct or indirect,
by purchase, merger, consolidation or otherwise) to all or substantially all of
the business or assets of the Company expressly to assume and agree to perform
this Agreement to the same extent that the Company would be required to perform
it if no succession had taken place. Failure of the Company to obtain an
assumption of this Agreement at or prior to the effectiveness of any succession
shall be a material breach of this Agreement.

 

 

 

17. Entire Agreement. This Agreement constitutes the entire agreement between
the parties concerning the subjects hereof and supersedes all prior
understandings and agreements between the parties relating to the subject matter
hereof.

 

18. Governing Law. This Agreement shall be construed and regulated in all
respects under the laws of the State of New York.

 

19. Counterparts. This Agreement may be executed in counterparts, each of which
when so executed and delivered shall be taken to be an original, but such
counterparts shall together constitute one and the same document.

 

[Remainder of Page Intentionally Left Blank]

 

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

 

ALBANY MOLECULAR RESEARCH, INC.

 

By: /s/ Thomas E. D’Ambra, Ph.D.                    

 

EXECUTIVE:

 

/s/ Lori M. Henderson                                              

Lori M. Henderson

 

 

 

 

